Citation Nr: 1534534	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  05-02 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent prior to January 30, 2005 for residuals of a fracture of the left distal fibula with traumatic degenerative joint disease (DJD) ("left ankle disability").

2.  Entitlement to an increased rating in excess of 40 percent from January 30, 2005 for the left ankle disability.

3.  Entitlement to a compensable rating prior to June 8, 2004 for residuals of a fracture of the right distal fibula ("right ankle disability").

4.  Entitlement to an increased rating in excess of 10 percent from June 8, 2004 to May 10, 2012 for the right ankle disability.

5.  Entitlement to an increased rating in excess of 20 percent from May 11, 2012 for the right ankle disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960 and from November 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 30 percent disability rating for the left ankle disability and continued a noncompensable (zero percent) rating for the right ankle disability.

In April 2010, the Huntington, West Virginia RO increased the rating for the left ankle disability to 40 percent effective January 30, 2005, and increased the rating for the right ankle disability to 10 percent effective June 8, 2004, pursuant to an October 2009 Board decision.  In February 2013, the Waco, Texas RO increased the rating for the right ankle disability to 20 percent effective May 11, 2012.  These decisions constitute partial grants of the benefits sought on appeal; therefore, the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board remanded the case to the RO for additional development in October 2009, March 2012, March 2014, and October 2014.  The October 2009 remand directed the RO to obtain Social Security Administration (SSA) records, schedule the Veteran for a VA examination to determine the current severity of the bilateral ankle disabilities, and readjudicate the ankle disabilities with findings as to whether referral was necessary for extraschedular consideration.  The March 2012 remand directives included making a formal finding of unavailability of SSA records, obtain records relevant to the Veteran's medical retirement from the U.S. Postal Service, and adjudicate the issue of entitlement to TDIU.  The March 2014 remand directive was to schedule the Veteran for a hearing before a Veteran's Law Judge at the RO.  The October 2014 remand directives included obtaining relevant private treatment records.  The October 2009, March 2012, and October 2014 remands also directed the RO to obtain updated VA medical records and schedule the Veteran for VA examinations to determine the current severity of the bilateral ankle disabilities.  Accordingly, a formal finding of unavailability of SSA records was made in March 2010, VA treatment records have been associated with the claims file, and the Veteran underwent VA examinations in April 2010, June 2012, and April 2015.  In addition, referral for extraschedular consideration was denied in a March 2011 Supplemental Statement of the Case (SSOC), and entitlement to TDIU was denied in a February 2013 SSOC.  Finally, the Veteran testified at a videoconference hearing before an Acting Veterans Law Judge in April 2008 and before a Veterans Law Judge in August 2014, and transcripts of those hearings are of record.  The Board is therefore satisfied that there has been substantial compliance with the remands' directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for residuals of a cerebrovascular accident has been raised by the record in the August 2014 Board hearing, and was referred to the Agency of Original Jurisdiction (AOJ) in an October 2014 Board decision, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period of appeal prior to January 30, 2005, the left ankle disability was manifested by pain and giving way.

2.  For the period of appeal from January 30, 2005, left ankle disability is manifested by pain and use of a brace.

3.  For the period of appeal prior to June 8, 2004, the right ankle disability had no symptoms.

4.  For the period of appeal from June 8, 2004 to May 10, 2012, the right ankle disability was manifested by DJD with dorsiflexion to 15-20 degrees and plantar flexion to 40-45 degrees.

5.  For the period of appeal from May 11, 2012, the right ankle disability is manifested by DJD with dorsiflexion to 5-10 degrees and plantar flexion to 10-25 degrees.

6.  The Veteran's service-connected disabilities consist of the left ankle disability (40 percent rating) and the right ankle disability (20 percent rating), with a combined total rating of 60 percent from May 11, 2012.

7.  The Veteran has a high school education and worked as a truck or tractor-trailer driver for the U.S. Postal Service.

9.  The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his educational and occupational experience.


CONCLUSIONS OF LAW

1.  For the period of appeal prior to January 30, 2005, the criteria for the assignment of a disability evaluation in excess of 30 percent for left ankle disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5262 (2014).

2.  For the period of appeal from January 30, 2005, the criteria for the assignment of a disability evaluation in excess of 40 percent for left ankle disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5262 (2014).

3.  For the period of appeal prior to June 8, 2004, the criteria for the assignment of a compensable disability evaluation for right ankle disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5262 (2014).

4.  For the period of appeal from June 8, 2004 to May 10, 2012, the criteria for the assignment of a disability evaluation in excess of 10 percent for the right ankle disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5271 (2014).

5.  For the period of appeal from May 11, 2012, the criteria for the assignment of a disability evaluation in excess of 20 percent for right ankle disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003, 5271 (2014).

6.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in January 2004, prior to the adjudication of the ankle disability increased rating claims, and again in March 2006, January 2009, November 2010, January 2011, April 2012, and June 2013.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for increased ratings and TDIU, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that the Veteran has been represented by a Veteran's Service Organization throughout the adjudication of the claim, and there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs), VA medical records, and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent VA examinations in April and June 2004, July and August 2006, April 2010, and April 2015 to obtain medical evidence regarding the severity of the claimed disabilities.  Addendum medical opinions were also obtained in January 2011 and October 2012.  The Board finds the VA examinations and addendum opinions adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.





II.  Increased Rating Claims

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

38 C.F.R. § 4.71a, Diagnostic Codes 5262 and 5270 through 5274 set forth the relevant provisions for the disabilities of the ankle, and Diagnostic Codes 5003 and 5010 set forth relevant provisions for arthritis.  

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  Id.

Diagnostic Code 5270 governs ankylosis of the ankle, and provides a 20 percent rating for ankle ankylosis in plantar flexion, less than 30 degrees.  A 30 percent rating is provided for ankle ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and 10 degrees.  A 40 percent rating is provided for ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Id.  Normal ankle joint motion is from zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5271 governs limited motion of ankle, providing respective ratings of 10 and 20 percent for moderate or marked limited motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5272 governs ankylosis of the subastragalar or tarsal joint, providing a 10 percent rating for a good weight-bearing position, and a 20 percent rating for a poor weight-bearing position.  Id.   

Diagnostic Code 5273 provides that malunion of the os calcis or astragalus with moderate deformity warrants a 10 percent rating, and malunion of the os calcis or astragalus with marked deformity warrants a 20 percent rating.  Id.

Diagnostic Code 5274 provides a 20 percent rating for an astragalectomy.  Id.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Left Ankle Disability
Prior to January 30, 2005

The Veteran's left ankle disability is rated under Diagnostic Codes 5010-5262 for traumatic arthritis and impairment of the tibia and fibula.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four digits, 5010, represent the diagnostic code used to rate traumatic arthritis.  The second four digits after the hyphen, 5262, represent the diagnostic code for tibia and fibula impairment.  

The Board has carefully reviewed the evidence of record and finds that, for the period of appeal prior to January 30, 2005, the record does not demonstrate the requisite manifestations for a rating in excess of 30 percent for the left ankle disability under Diagnostic Code 5262.  For a 40 percent rating, there must be nonunion of the tibia and fibula with loose motion, requiring a brace.  

The Board finds that for this period of the appeal, the left ankle disability did not more nearly approximate nonunion of the tibia and fibula with loose motion, requiring a brace.  VA treatment records indicate that in August 2003, the Veteran complained of pain in his left ankle.  In January 2004, the Veteran reinjured his left ankle due to a fall.  In February 2004, the Veteran reported that he had occasional difficulty where his left foot gave way and he suddenly fell.  He was given a rolling walker.  In May 2004, he stated that he twisted his left ankle while stepping up on a step and he fell.  He stated that after the fall, he was immediately able to bear weight on his right and left legs without any difficulty.  Knee and ankle films were obtained, which were negative.  The Veteran reported in June 2004 that before receiving the walker he fell about one per week and since getting the walker he fell only once.  

In April 2004, the Veteran underwent a VA examination for his left ankle disability.  He reported that his ankle hurt all the time and he sometimes fell.  He also stated he had reduced sensation in the foot and toes.  Upon physical examination, the left ankle and foot had very good contour.  A past arthrodesis (ankle fusion surgery) occurred with the foot in neutral or perhaps 10 degrees of dorsiflexion, which the examining physician opined was the perfect position for an ankle fusion in a man.  The examiner also indicated that the Veteran's ankle was in perfect condition with regard to inversion and eversion, and that there were no abnormal weight-bearing areas on the bottom of the foot.  The examiner opined that the Veteran's pain was related to his weight and to degenerative changes in the adjacent joints, as films showed degenerative changes of the subtalar and talonavicular joints.  

In August 2008, the Veteran testified before a Veterans' Law Judge.  He stated that he was fitted with a brace for his left ankle on January 30, 2005 at the Dallas VA medical center.  

In sum, prior to January 30, 2005, there is no evidence indicating the condition was manifested by nonunion with loose motion requiring a brace.  While there were instances where the Veteran felt the foot gave way causing him to fall, during this time period medical examination did not reflect malunion or nonunion with loose motion.  The examiner concluded the ankle was in perfect condition and had good contour.  X-rays reflected the ankle was solidly fused and there was no mention made of degenerative changes in adjacent joints.  While the Veteran used assistive devices there was no indication a brace was required.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  In this case, the Board notes that the Veteran reported having daily knee pain and increased pain with prolonged standing and walking.  The Board observes, however, that the current 30 percent rating for the left ankle disability under Diagnostic Codes 5010-5262 explicitly contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  As discussed above, the rating under Diagnostic Code 5262 is rating by analogy, and the Veteran's symptoms of pains and giving way were contemplated by the 30 percent rating.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating than the initial rating already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased ratings may be assigned under other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270-5274.  The Board finds no basis upon which to assign an evaluation in excess of 30 percent for the Veteran's left knee disability, and no basis upon which to assign a separate evaluation for the Veteran's left knee disability.  

The Board notes first that there is no medical evidence of subastragalar or tarsal joint ankylosis, os calcia or astragalus malunion, or an astragalectomy that would support a separate or increased evaluation under the criteria set forth in Diagnostic Codes 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of os calcis or atragalus), and 5274 (astragalectomy).  See 38 C.F.R. § 4.71a.  

Next, with regard to Diagnostic Codes 5270 (ankylosis of the ankle) and 5271 (limited motion of the ankle), the Veteran has some applicable symptoms.  However, evaluation under either of these diagnostic codes would not warrant a rating in excess of 30 percent.  Under Diagnostic Code 5270, a 40 percent rating is provided for ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Id.  Here, the Veteran's left foot was in a neutral position, or perhaps 10 degrees of dorsiflexion, with no inversion or eversion deformity, so it would not warrant a 40 percent rating.  In addition, under Diagnostic Code 5271, the highest possible rating is 20 percent.  

The Veteran is also not entitled to separate disability ratings under Diagnostic Codes 5270 or 5271, as that would constitute unlawful pyramiding.  A claimant may not be compensated twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2014).  In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.  

In this case, the Veteran is rated by analogy under Diagnostic Code 5262, which provides ratings for impairment of the tibia or fibula, assigning ratings for malunion of the tibia and fibula with "knee or ankle disability" or nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a.  Nonunion is the "failure of the ends of a fractured bone to unite."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1309 (31st ed. 2007).  Malunion is "union of the fragments of a fractured bone in a faulty position."  Id. at 1115.  Disability from malunion of the tibia shaft is produced mainly by rotational deformity, lateral and posterior bowing, and usually some degree of shortening.  See Canale & Beaty, Campbell's Operative Orthopaedics 2931 (12th ed. 2012).  Symptoms may include ankle, knee, or back pain; gait disturbances; and a cosmetically unacceptable deformity.  Id.  Looking to the plain meaning of the terms used in the rating criteria, "disability" means an " incapacity or lack of ability to function normally" that may be either physical, mental or both, including anything to cause such incapacity.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 533.  The Court has held that the regulatory definition of "disability" is the "impairment of earning capacity resulting from such diseases or injuries and their residual conditions."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Further "impairment" is defined as "any abnormality of, partial or complete loss of, or the loss of function of, a body part, organ, or system" that is "due directly or secondarily to pathology or injury and may be either temporary or permanent.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 936.  Thus, the requirement of knee or ankle "disability" under Diagnostic Code 5262 is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability.  

Diagnostic Code 5270 overlaps with Diagnostic Code 5262 by providing rating based, at least in part, on symptoms of ankylosis, which is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (nonprecedential decision citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); see also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (defining ankylosis as fixation of a joint in a particular position).  Diagnostic Code 5271 overlaps with Diagnostic Code 5262 by providing rating based on limitation of motion.  Therefore, assigning separate ratings under Diagnostic Codes 5270 or 5271 would violate the prohibition against pyramiding, as it would compensate the Veteran twice for the same symptomology.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.

In sum, the preponderance of the evidence is against the award of a rating in excess of 30 percent for the Veteran's service-connected left ankle disability for the period of appeal prior to January 30, 2005.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.




Left Ankle Disability
From January 30, 2005

For the period of appeal from January 30, 2005, the Veteran's left ankle disability is rated at 40 percent under Diagnostic Code 5262.  Forty percent is the maximum rating under Diagnostic Code 5262, so the Board cannot grant a higher rating under this diagnostic code.  The Board must still consider all diagnostic codes that are potentially applicable; however, there are no ratings higher than 40 percent under any of the diagnostic codes applicable to the ankle.  

The remaining issues are whether a separate rating is warranted for other symptoms and whether an extraschedular evaluation is warranted.  Consideration of an extraschedular evaluation will be addressed under a separate heading below.  The Veteran underwent a VA examination of his left ankle in July 2006.  He arrived to the examination in a wheelchair and complained of having pain in the entire ankle joint with ambulation and also at rest.  He also reported aching, swelling, and incapacitating episodes of moderate severity several times per month.  The Veteran reported that he had been using a walking brace for approximately one year, and that he had to modify his car because he was unable to work a standard transmission (clutch) with his left leg.  The examiner indicated that the Veteran walked with an antalgic gait, and that the range of motion was 5 degrees of dorsiflexion and 0 degrees of plantar flexion.  The examiner also noted a 7 cm longitudinal scar that ran the midline of the anterior aspect of the ankle, a 4 cm scar that ran longitudinally anterior to the lateral malleolus, and a 7 cm c-shaped scar running  in the region of the medial calcaneus.  The examiner diagnosed left Charcot's joint in insulin dependent diabetic, fusion of left ankle in 1988.  X-rays indicated that the left ankle joint was solidly fused, with no acute bony changes and was stable since June 2005.  In an August 2006 VA examination of the right ankle, the examiner noted that the Veteran had a nonunion of his left ankle, and that he used a walker, cane, and brace for his left leg.  

VA treatment records indicate that in August 2006, the Veteran reported falling due to a combination of diplopia (double vision) and his left ankle injury.

In his August 2008 testimony before a Veterans' Law Judge, the Veteran stated that in addition to being fit for a brace in January 2005, he continued to experience pain and instability in his left ankle.  He also reported that he continued to fall, sometimes as much as 2-3 times per week.  

In March 2009, the Veteran was diagnosed with osteomyelitis of the left ankle by a physician at a private facility.  He was prescribed a 6-week course of vancomycin.  In November 2009, the Veteran stated in a podiatry appointment that he was unable to wear the walking boot that he had received from prosthetics.

The Veteran had another VA examination of his left ankle in April 2010.  He reported that he used a double upright brace for the ankle and utilized a cane around the house and a motorized scooter for longer ambulation.  The examiner indicated that the Veteran had a limping gait, zero to 2 degrees of dorsiflexion, and no plantar flexion.  The examiner also noted that the ankle was nontender and there was no swelling or instability.  

In August 2010, the Veteran fell in the bath and was unable to get up.  The Veteran reported having significant right side weakness, and was diagnosed with bilateral ankle necrotic eschar ulcerations with left lower extremity cellulitis.  

In July 2011, the Veteran complained of left ankle and calf pain that had been increasing for the last few days.  

X-rays taken in February 2012 indicated that the Veteran had severe chronic DJD changes with distortion of the contour of the mortise and sclerotic changes of the articular surfaces.  There was also moderate DJD changes of the talonavicular articulation and mild generalized periarticular demineralization.  

In May 2012, the Veteran had another VA examination of his left ankle.  He reported symptoms of pain, decreased motion, and swelling.  He also stated that he did minimal walking and standing, except to transfer to a chair or bed, and had no flare-ups because he was in a motorized chair most of the time.  Upon physical examination, the Veteran had zero degrees of dorsiflexion and zero degrees of plantar flexion.  He also had swelling, localized tenderness or pain on palpation, and ankylosis in good weight-bearing position.

The Veteran testified before a Veteran's Law Judge in August 2014.  He stated that his left ankle has gotten worse since January 2005, and that he could hardly stand up or put pressure on that ankle.  He also testified that he had constant pain in his ankle.

In September 2014, the Veteran fell and reported having left ankle pain.  X-rays showed severe degenerative changes and severe pariarticular osteoporotic changes that could easily obscure minimal fractures.

In April 2015, the Veteran had yet another VA examination of his left ankle.  The Veteran reported that he was numb in his feet and that he felt mild pain in the left ankle.  The examiner found that the Veteran had 5 degrees of dorsiflexion, 15 degrees of plantar flexion, and moderate to severe difficulty with mobility.  The examiner specified that the Veteran had less movement than normal due to ankylosis and adhesions, weakened movement due to muscle or peripheral nerve injury, and swelling, deformity, disturbance of locomotion, and interference with standing.  The examiner also indicated that the Veteran had no ankylosis of the left ankle, but that he had left ankle instability.  The Veteran's scars were not painful or unstable.  

The Board finds no basis upon which to assign a separate evaluation for the Veteran's left knee disability for this period of appeal.  There is no medical evidence of os calcia or astragalus malunion, or an astragalectomy that would support a separate or increased evaluation under the criteria set forth in Diagnostic Codes 5273 (malunion of os calcis or atragalus) and 5274 (astragalectomy).  See 38 C.F.R. § 4.71a.  

Next, with regard to Diagnostic Codes 5270 (ankylosis of the ankle), 5271 (limited motion of the ankle), and Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint), the Veteran has some applicable symptoms, as that would constitute unlawful pyramiding.  As discussed above, a claimant may not be compensated twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2014).  Diagnostic Codes 5270 and 5272 overlap with Diagnostic Code 5262 by providing ratings based, at least in part, on symptoms of ankylosis, and Diagnostic Code 5271 overlaps with Diagnostic Code 5262 by providing rating based on limitation of motion.  Therefore, assigning separate ratings under Diagnostic Codes 5270, 5271, or 5272 would violate the prohibition against pyramiding, as it would compensate the Veteran twice for the same symptomology.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.

In addition, the Board notes that the Veteran has scars on his left ankle; however, the July 2006 and April 2015 examiners determined that the Veteran's scars were not painful or unstable.  The scars therefore do not warrant a separate rating.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

In sum, the preponderance of the evidence is against the award of a rating in excess of 40 percent for the Veteran's service-connected left ankle disability for the period of appeal prior to January 30, 2005.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  Extraschedular consideration will be discussed in detail under separate subheading.

Right Ankle Disability 
Prior to June 8, 2004

For this period of appeal, the Veteran's right ankle disability was rated under Diagnostic Code 5262 for tibia and fibula impairment.  

The Board finds that, for the period of appeal prior to June 8, 2004, the record does not demonstrate the requisite manifestations for a compensable rating for the right ankle disability under Diagnostic Code 5262.  For a 10 percent rating, there must be malunion of the tibia and fibula with a slight knee or ankle disability.  Alternatively, there must be symptoms of pain or other noncompensable functional loss of the right knee or ankle.  See 38 C.F.R. §§ 4.40, 4.45; see also Mitchell, Burton, and DeLuca, supra.  

Here, the only treatment record during the relevant time period indicates that in February 2004, the Veteran reported having left ankle trouble and the treating physician noted that right ankle pain could be a consideration for gait abnormality, but that there was no definitive abnormality on x-ray.  

There is no evidence that the right ankle disability was symptomatic during this period of appeal.  The Veteran reported having left ankle pain during this time, but did not report having right ankle pain.  As such, a compensable rating under Diagnostic Code 5262 is not warranted, nor is a compensable rating warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  

In sum, the preponderance of the evidence is against the award of a compensable rating for the Veteran's service-connected right ankle disability for the period of appeal prior to June 8, 2004.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Right Ankle Disability
From June 8, 2004 to May 10, 2012

Pursuant to an October 2009 Board decision, the Veteran was granted a 10 percent rating for the right ankle disability under Diagnostic Code 5003, effective June 8, 2004.  

The Board finds that for this period of appeal, the record does not demonstrate the requisite manifestations for a rating in excess of 10 percent for the left ankle disability under Diagnostic Code 5003.  For a 20 percent rating, there must be marked limitation of motion or x-ray evidence of involvement of 2 or more major or minor joint groups with occasional incapacitating exacerbations.  

For this period of the appeal, the right ankle disability did not more nearly approximate marked limitation of motion or x-ray evidence of two or more joint groups with occasional incapacitating exacerbations.  The Veteran had a VA examination of his right ankle in June 2004.  He reported that he had no problems due to the right ankle disability.  The examiner noted that the right foot was quite pronated and that the Veteran had 15 degrees of dorsiflexion and 45 degrees of plantar flexion.  Inversion and eversion were freely mobile and alignment of the leg appeared to be essentially normal.  The examiner noted that the right ankle disability had no effects on the Veteran's daily activities, and that he did not have flare-ups.  X-rays showed that a deformity of the middle third of the right fibula, which correlated clinically to his in-service trauma.  There was also moderate DJD of the talonavicular joint with narrowing, articular lipping, and osteoporosis.  There was also a 6 mm plantar calcaneal spur.

VA treatment notes indicate that an x-ray was taken in June 2006 after the Veteran reported 3 days of right ankle pain that made ambulation difficult.  He denied having previous similar joint pain.  X-ray showed DJD changes with mild narrowing of joint spaces, and no soft tissue swelling, fractures, or dislocations.

The Veteran had another VA examination of his right ankle disability in August 2006.  He reported that although he used assistive devices for his left leg, he did not use a brace or assistive device for his right leg.  The examiner indicated that the Veteran had no increased limitations with flare-ups or repetitive motion and no incoordination, instability, fatigue, lack of endurance, or pain.  There was also no tenderness or callus formation.  The Veteran could dorsiflex to 20 degrees and plantar flex to 40 degrees, and had 20 degrees of inversion and 10 degrees of eversion, all without pain.  

In the April 2008 Board hearing, the Veteran testified that his ankle swelled and he had arthritis.

In the April 2010 VA examination, the Veteran was found to have no tenderness in his right ankle.  He could dorsiflex from zero to 20 degrees and plantar flex from zero to 45 degrees without obvious pain.  There was also no effusion, instability, or additional limitations following repetitive use.  There were no flare-ups, and there was no effect of incoordination, fatigue, weakness, or lack of endurance on his right ankle joint function.  

The Veteran was seen at a private medical facility in August 2010 after falling in his home.  He reporting weakness of the right leg, and was found to have an ankle ulceration.

The Veteran is not entitled to a higher rating under Diagnostic Code 5010 because there is simply no evidence of incapacitating episodes.  While the evidence of record clearly documents pain and tenderness of the right ankle, none of the records even suggest that the veteran had any incapacitating episodes.  The term "incapacitating episode" is not defined under Diagnostic Code 5003.  However, other parts of the rating schedule provide guidance.  For example under 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes, incapacitating episodes are defined as acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Similarly, under 38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009 pertaining to the eyes, an incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bedrest and treatment by a physician or other healthcare provider.  The Court has stated that "The starting point in interpreting a statute is its language, for 'if the intent of Congress is clear, that is the end of the matter.'" Cacatian v. West, 12 Vet. App. 373, 376 (1999) (quoting Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, 513 U.S. 115 (1994)). A determination of a statute's plain meaning involves examining the specific language at issue and the statute's overall structure.  Id.; see also Meeks v. West, 12 Vet. App. 352 (1999) ("Principals of statutory construction require that, where a statute has a plain meaning, a Court shall give effect to that meaning...each part or section should be construed in connection with every other part or section so as to produce a harmonious whole.").  In this case, "incapacitating" is defined as "to make legally incapable or ineligible" or "to deprive of capacity or natural power: disable."  Merriam-Webster's Collegiate Dictionary 628 (11th ed. 2003).  Considering these definitions, the record simply does not demonstrate that the Veteran's right ankle was of such severity that it has rendered him disabled, nor is there any evidence of prescribed bedrest or treatment by a physician.  Rather, as noted above, the Veteran continued to have significant motion of the ankle and no records suggest he was prescribed bedrest.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  In this case, the Board notes that the Veteran reported having pain and swelling.  The Board observes, however, that the 10 percent rating for the left ankle disability under Diagnostic Code 5003 explicitly contemplated the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating than the initial rating already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased ratings may be assigned under other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270-5274.  The Board finds no basis upon which to assign an evaluation in excess of 10 percent for the Veteran's right knee disability for this period of appeal, and no basis upon which to assign a separate evaluation for the Veteran's right knee disability for this period of appeal.  

There is no medical evidence of ankylosis of the ankle, subastragalar or tarsal joint ankylosis, os calcia or astragalus malunion, or an astragalectomy that would support a separate or increased evaluation under the criteria set forth in Diagnostic Codes 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of os calcis or atragalus), and 5274 (astragalectomy).  See 38 C.F.R. § 4.71a.  

Next, with regard to Diagnostic Code 5271 (limited motion of the ankle), the Board finds that the Veteran's is not of such severity as to be marked.  As discussed above, normal ankle joint motion is from zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.  Here, the June 2004, April 2006, and August 2010 VA examiners all concluded that the Veteran's dorsiflexion was from zero to between 15 and 20 degrees, and plantar flexion was from zero to between 40 and 45 degrees.  As the Veteran retains nearly full motion of the ankle, it cannot be said to be marked.  To the extent the limited motion could constitute moderate limitation of motion, Diagnostic Code 5271 overlaps with Diagnostic Code 5003 by providing rating based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003, Note 1 (indicating the 20 and 10 percent ratings under 5003 are not to be combined with ratings based on limitation of motion).  Therefore, assigning separate ratings under Diagnostic Code 5271 would violate the prohibition against pyramiding, as it would compensate the Veteran twice for the same symptomology.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.

In sum, the preponderance of the evidence is against the award of a rating in excess of 10 percent for the Veteran's service-connected right ankle disability for the period of appeal from June 8, 2004 to May 10, 2012.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Right Ankle Disability
From May 11, 2012

The Board finds that for this period of appeal, the record does not demonstrate the requisite manifestations for a rating in excess of 20 percent for the right ankle disability.  The RO granted the increased 20 percent evaluation based on evidence of marked limitation of motion during the May 2012 VA examination which reflected flexion to 10 degrees and dorsiflexion to 5 degrees.  A 20 percent rating is the maximum rating under Diagnostic Code 5271 (limited motion of ankle), as well as the highest rating under Diagnostic Code 5003 so the Board cannot grant a higher rating under these diagnostic codes.  

The Board must still consider whether separate or increased ratings may be assigned under other diagnostic codes applicable to the ankle.  In the May 2012 VA examination, the Veteran reported having pain, swelling, and decreased sensation of his foot and ankle.  Upon physical examination, his right ankle had plantar flexion to 10 degrees, with evidence of painful motion at zero degrees, and dorsiflexion to 5 degrees, with objective evidence of painful motion at zero degrees.  After 3 repetitions, his range of motion for plantar flexion and dorsiflexion remained the same.  The Veteran's other symptoms included excess fatigability, swelling, localized tenderness or pain on palpation, and interference with sitting, standing, and weight-bearing.  There was no ankylosis of the ankle or malunion of the os calcis or astragalus.  The right ankle was stable with no laxity.    

In the August 2014 Board hearing, the Veteran testified that he could bend his ankle because it had not been fused, but he could not put weight on it.

In the April 2015 VA examination, the Veteran reported that he had no pain in his right ankle and that his foot was numb.  He had dorsiflexion from zero to 10 degrees and plantar flexion from zero to 25 degrees, which contributed to moderate to severe difficulty with mobility.  The Veteran was able to perform repetitive use testing without having addition loss of function or range of motion in the right ankle.  Additionally, the examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  There was no ankylosis of the ankle.  

The Board finds no basis upon which to assign an increased evaluation for the Veteran's right ankle disability for this period of appeal.  Specifically, to warrant a higher rating, there must be ankylosis of the ankle.  As noted above, although the Veteran's ankle has extremely limited motion, there is still motion and the examiner specifically found that there was not ankylosis of the right ankle.  There is no medical evidence of nonunion or malunion of the tibia and fibula, ankylosis of the ankle, subastragalar or tarsal joint ankylosis, os calcia or astragalus malunion, or an astragalectomy that would support a separate or increased evaluation under the criteria set forth in Diagnostic Codes 5262 (impairment of the tibia and fibula), 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of os calcis or atragalus),and 5274 (astragalectomy).  See 38 C.F.R. § 4.71a.  

In sum, the preponderance of the evidence is against the award of a rating in excess of 20 percent for the Veteran's service-connected right ankle disability for the period of appeal from May 11, 2012.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  Extraschedular consideration will be discussed in detail under separate subheading.

Extrashedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, limitation of motion, stiffness, swelling, and giving way are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111

III. TDIU Claim

Law and Regulations

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992). 

However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a) . 

Additionally, where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b) , 4.16(b).  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96. 

Analysis

The Veteran contends that he had to quit working in October 1993 due to his ankle disabilities.  See the January 2011 and July 2013 TDIU applications.  

The Veteran's service-connected disabilities consist of the left ankle disability (40 percent rating) and the right ankle disability (20 percent rating), with a combined total rating of 60 percent from May 11, 2012.  For TDIU purposes, the ankle conditions are considered one disability.  Thus, the percentage requirements of § 4.16(a) are met from May 11, 2012.

The remaining issue is whether the service-connected disabilities preclude the Veteran from engaging in substantial gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Regarding the Veteran's education and employment history, the Veteran has a high school education and worked as a truck or tractor-trailer driver for the U.S. Postal Service from 1970 to October 1993.  See the January 2011 and July 2013 TDIU applications.

Records from the U.S. Office of Personnel Management indicate that when the Veteran returned to work at the post office in 1989 after left ankle fusion surgery, he was restricted to driving vehicles with automatic transmissions and with right hand breaks.  In February 1994, the Veteran was approved for disability retirement.

The Veteran reiterated in the April 2008 Board hearing that he lost his job with the post office due to his ankles.  The Veteran testified that his doctor wrote a letter stating that he could not walk, stand, or drive anything that had a clutch.  Consequently, the Veteran left his job at the post office in September 1993 and officially went on disability retirement in 1994.

The April 2010 VA examiner opined that the Veteran's left ankle fusion prevented him from being able to drive a tractor-trailer rig for the post office, and that he was terminated due to his ankle condition after 23 years working there.  As such, his left ankle affected his ability to work in the field in which he was trained.  In January 2011, the examiner amended his opinion to state that the Veteran's disabilities would not render him unable to secure or maintain gainful employment.  The examiner explained that many veterans with below-knee and above-knee amputations can work in sedentary and manual labor employment, and knee prostheses are equivalent to the Veteran's left ankle arthrodesis.  

In the August 2014 Board hearing, the Veteran testified that he drove cars for a while after leaving his job at the post office, but that he had not been able to do that for years due to his service-connected ankle disabilities.

The April 2015 VA examiner opined that the Veteran's ankle disabilities would impact his ability to perform occupational tasks, as he had difficulty with ambulation.

After thorough review, the Board finds that the evidence is at least in equipoise on the issue of whether the Veteran's service-connected ankle disabilities are shown to preclude the Veteran securing and following substantially gainful employment consistent with his educational and work background.

There is no doubt the Veteran has other non-service connected disabilities that also would impact his ability to work.  However, there is probative evidence that establishes that the Veteran's service-connected disabilities cause significant occupational impairment.  There is medical evidence that establishes that the Veteran uses assistive devices to ambulate, including a cane and wheelchair.  There is also medical evidence that establishes that the Veteran's left ankle is fused and that he could not operate a manual transmission with his left ankle and foot.  Furthermore, although the April 2010 VA examiner indicated in January 2011 that the Veteran could do sedentary or manual labor, the examiner also found that the Veteran had a limping gait, zero to 2 degrees of dorsiflexion, no plantar flexion, and used a motor scooter to ambulate.  The April 2015 VA examiner opined that the Veteran's ankle disabilities would impact his ability to perform occupational tasks, as he had difficulty with ambulation.  Moreover, the April 2015 VA examiner opined that the Veteran's ankle disabilities would impact his ability to perform occupational tasks, as he had difficulty with ambulation.  While the addendum opinion noted that others with below and above-knee amputations are able to work in sedentary and even manual employment, the question is not whether any person with similar disabilities could secure and follow gainful employment, but rather, whether this particular veteran including consideration of his education and work history, could secure and follow gainful employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).  The Board further notes that the Board may not reject a Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal. Beaty, 6 Vet. App. at 537 .   Here, the Veteran has a high school education and a long-standing career as a truck or tractor trailer driver.  While some veteran's with similar or even worse disability may be able to obtain employment given their education and work history, there is no clear evidence from the file that this particular Veteran could secure and follow gainful employment.  As such, the Board finds that the service-connected left ankle disability and right ankle disability prevent the Veteran from obtaining and maintaining employment in the occupation of truck driver because the disabilities causes significant impairment in the Veteran's ability to walk and operate trucks.  

Accordingly, on this record, affording the Veteran the benefit of the doubt, the Board finds that the service-connected left ankle disability and right ankle disability are shown to prevent the Veteran from engaging in any substantially gainful employment.  Thus, entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disabilities is granted.


ORDER

For the period of appeal prior to January 30, 2005, a rating in excess of 30 percent for the left ankle disability is denied.

For the period of appeal from January 30, 2005, a rating in excess of 40 percent for the left ankle disability is denied.

For the period of appeal prior to June 8, 2004, a compensable rating for the right ankle disability is denied.

For the period of appeal from June 8, 2004 to May 10, 2012, a rating in excess of 10 percent for the right ankle disability is denied.

For the period of appeal from May 11, 2012, a rating in excess of 30 percent for the right ankle disability is denied.

A total rating based on individual unemployability by reason of service-connected disabilities is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


